Exhibit 10.6

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”), dated as of September 30, 2011, by and among GENERAL MARITIME
CORPORATION, a Marshall Islands corporation (the “Parent”), GENERAL MARITIME
SUBSIDIARY CORPORATION (“GMSC”), ARLINGTON TANKERS LTD. (“Arlington”), GENERAL
MARITIME SUBSIDIARY II CORPORATION, a Marshall Islands corporation (“GMSC II”,
and together with GMSC, individually or collectively, as the context may
require, the “Borrower”), the Lenders party from time to time to the Credit
Agreement referred to below (the “Lenders”) and OCM ADMINISTRATIVE AGENT, LLC,
as Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent.  Unless otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement (as defined below) are used herein as
therein defined.

 

W I T N E S S E T H :

 

WHEREAS, the Parent, Arlington, the Borrower, the Lenders and the Administrative
Agent are parties to the Amended and Restated Credit Agreement, dated as of
May 6, 2011 and amended on July 13, 2011 (as further amended, modified and/or
supplemented to, but not including, the date hereof, the “Credit Agreement”);
and

 

WHEREAS, subject to the terms and conditions of this Second Amendment, the
parties hereto wish to waive and amend certain provisions of the Credit
Agreement as herein provided (the “Amendments”);

 

NOW, THEREFORE, it is agreed:

 

I.              Waiver to Credit Agreement.

 

1.             Notwithstanding anything to the contrary contained in the Credit
Agreement, the Required Lenders hereby waive the Minimum Cash Balance covenant
set forth in Section 9.07 of the Credit Agreement to and including November 10,
2011 and any Event of Default under Sections 10.02, 10.03 and/or 10.04 arising
therefrom (the “Waiver”); provided that the Waiver shall cease to be of any
force or effect on the earlier of (i) November 11, 2011 and (ii) the occurrence
of any other Event of Default under the Credit Agreement (after giving effect to
this Second Amendment).

 

II.            Amendments to Credit Agreement.

 

1.             Section 11 of the Credit Agreement is hereby amended by adding
the following new definitions in correct alphabetical order:

 

“Second Amendment” shall mean the Second Amendment to this Agreement, dated as
of September 30, 2011.

 

“Second Amendment Effective Date” shall have the meaning provided in the Second
Amendment.

 

--------------------------------------------------------------------------------


 

“Liquidity Waiver Period” shall mean the period from the Second Amendment
Effective Date to and including November 10, 2011.

 

2.             Section 11 of the Credit Agreement is hereby amended by replacing
the definition of “Interest Payment Date” with the following text:

 

“Interest Payment Date” means each March 31, June 30, September 30 and
December 31; provided, that, during the Liquidity Waiver Period, “Interest
Payment Date” means the last Business Day of each calendar month.  If such
Interest Payment Date does not fall on a Business Day, such Interest Payment
Date shall be the immediately succeeding Business Day.

 

3.             Section 1.07(a) of the Credit Agreement is hereby amended by
inserting the following text immediately preceding the period (“.”) at the end
of the first sentence in said Section:

 

“; provided that during the Liquidity Waiver Period, accrued and unpaid interest
shall be payable by adding it to the outstanding principal balance of the Loan
on the last Business Day of each calendar month”.

 

4.             Section 8.01(k) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(k)         Cash Flow Projections.  If requested by the Administrative Agent or
any Lender: on the first Business Day of each calendar month after the Closing
Date to and including (x) the later of (1) the reduction of the amortization
shortfall amount under the 2008 Credit Agreement to zero and (2) the second
anniversary of the Closing Date and (y) the date on which the Total Leverage
Ratio shall be no greater than 0.60 to 1.00 for the most recently ended Test
Period for which financial statements are due under Section 8.01(a) or (b), cash
flow projections for the Parent and its Subsidiaries (the “Cash Flow
Projections”) for the 13-week period beginning on the Business Day on which such
Cash Flow Projections are due, which Cash Flow Projections shall (i) be based on
information available, and projections made, as of the last Business Day of the
immediately preceding calendar month and (ii) include a variance report
describing in reasonable detail the variance(s) in actual cash flow from
projected cash flow for the month ended on such last Business Day; provided that
(i) after the First Amendment Effective Date to and including the Second
Amendment Effective Date, the Parent will deliver the Cash Flow Projections
referenced above to the Administrative Agent bi-weekly, (ii) during the
Liquidity Waiver Period, the Parent will deliver the Cash Flow Projections
(together with the variance report) referenced above to the Administrative Agent
weekly (by no later than Friday of each calendar week) and (iii) after the
Liquidity Waiver Period to and including March 30, 2012, the Parent will deliver
the Cash Flow Projections (together with the variance report) referenced above
to the Administrative Agent bi-weekly.”.

 

5.             Section 8.01 of the Credit Agreement is hereby amended by
inserting the following new Section 8.01(m) at the end of said Section:

 

Signature Page to Second Amendment to $200M Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

“(m)        Restructuring Plan.  No later than October 31, 2011, a copy of a
term sheet setting forth a proposed restructuring plan for the Parent and its
Subsidiaries.”.

 

6.             The Credit Agreement is hereby amended by inserting the following
Section 8.19:

 

“8.19 Form 8-K.  Within two Business Days after the Second Amendment Effective
Date, Borrower shall file a Form 8-K with the SEC with respect to this Second
Amendment, the amendments under the 2008 Credit Agreement and the 2010 Credit
Agreement executed in connection with this Second Amendment and the Borrower’s
restructuring discussions in form and substance reasonably satisfactory to the
Administrative Agent.

 

7.             Section 9.03 of the Credit Agreement is hereby amended by
inserting the following text at the end of said Section:

 

“Notwithstanding anything to the contrary contained herein, the Parent shall not
declare or pay any Dividends or any Shareholder Payments at any time during the
Liquidity Waiver Period.”.

 

8.             Section 10.03 of the Credit Agreement is hereby amended by
inserting the text “(or, in the case of a default under Section 8.01(m), five
days)” immediately following the text “30 days” appearing in said Section.

 

9.             Section 13.01 of the Credit Agreement is hereby amended by
inserting the following text at the end of said Section:

 

“Notwithstanding anything herein to the contrary, the Borrower agrees to pay, on
a monthly basis within five days of presentment to the Borrower of a legal
invoice, the reasonable out-of-pocket fees and expenses of counsel for each of
the Lenders with respect to the Credit Documents whether incurred prior to the
Second Amendment Date or thereafter and including, without limitation, expenses
incurred in connection with advising the Lenders as to their rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Credit Documents, with respect to negotiations with any
Credit Party or with other creditors of any Credit Party or any of its
Subsidiaries arising out of any Default or any events or circumstances that may
give rise to a Default as with respect to any potential restructuring of the
obligations of the Credit Parties and with respect to presenting claims in or
otherwise participating in or monitoring any bankruptcy, insolvency or other
similar proceeding involving creditors’ rights generally and any proceeding
ancillary thereto.  Without limiting the foregoing, the Credit Parties
acknowledge that the Lenders have engaged Houlihan Lokey Capital, Inc. to advise
the Lenders and that the Borrower shall be obliged, within five days of
presentment to the Borrower of an invoice, to pay all reasonable out-of-pocket
fees and expenses of Houlihan Lokey Capital, Inc. (including any retainers)
retained by and on behalf of the Lenders.  The Credit Parties hereby further
agree to cooperate with the reasonable requests of such financial consultants in
a timely manner.”

 

10.  Section 13.01 of the Credit Agreement is hereby amended by inserting the
following text immediately preceding the semi-colon (“;”) appearing at the end
of clause (i) in said Section:

 

--------------------------------------------------------------------------------


 

“; provided it is understood and agreed that, during the Liquidity Waiver
Period, the reasonable fees and disbursements of Kirkland & Ellis LLP shall be
paid by the Borrower on a monthly basis within five days of presentment to the
Borrower of a legal invoice”.

 

III.           Miscellaneous Provisions.

 

1.             In order to induce the Lenders to enter into this Second
Amendment, the Borrower hereby represents and warrants that (i) no Default or
Event of Default exists as of the Second Amendment Effective Date (as defined
below) before (with the exception of any Default or Event of Default resulting
from non-compliance by the Borrower or any of its Subsidiaries with
Section 9.07) and after giving effect to this Second Amendment and (ii) all of
the representations and warranties contained in the Credit Agreement or the
other Credit Documents are true and correct in all material respects on the
Second Amendment Effective Date both before and after giving effect to this
Second Amendment, with the same effect as though such representations and
warranties had been made on and as of the Second Amendment Effective Date (it
being understood that any representation or warranty made as of a specific date
shall be true and correct in all material respects as of such specific date).

 

2.             This Second Amendment is limited precisely as written and shall
not be deemed to (i) be a waiver of or a consent to the modification of or
deviation from any other term or condition of the Credit Agreement or the other
Credit Documents or any of the other instruments or agreements referred to
therein, or (ii) prejudice any right or rights which any of the Lenders or the
Administrative Agent now have or may have in the future under or in connection
with the Credit Agreement, the Credit Documents or any of the other instruments
or agreements referred to therein.  The Agents and the Lenders expressly reserve
all their rights and remedies except as expressly waived by this Second
Amendment.

 

3.             This Second Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument.  A complete set
of counterparts shall be lodged with the Borrower and the Administrative Agent.

 

4.             THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

 

5.             This Second Amendment shall become effective on the date (the
“Second Amendment Effective Date”) (i) the Borrower, Arlington, the Parent and
the Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to Samantha Good, c/o Kirkland &
Ellis LLP, 333 South Grand Avenue, 28th Floor, Los Angeles, California 90071,
Facsimile (213) 808-8104 / Email samantha.good@kirkland.com, (ii) an amendment
to (x) the 2008 Credit Agreement and (y) the 2010 Credit Agreement, in each case
in form and substance reasonably satisfactory to the Administrative Agent, shall
have become

 

--------------------------------------------------------------------------------


 

effective in accordance with its terms and the Administrative Agent shall have
received a copy thereof, and (iii) an amendment to the Investment Agreement and
that certain Letter Agreement dated January 10, 2011 in form and substance
reasonably satisfactory to the Administrative Agent, shall have become effective
in accordance with its terms; provided that the Second Amendment Effective Date
shall be required to occur on or before September 30, 2011 5:00 p.m. Pacific
Time or this Second Amendment shall be null and void.

 

6.             The Required Lenders hereby direct the Administrative Agent to
consent, and the Administrative Agent hereby consents, to the amendments to the
2008 Credit Agreement and the 2010 Credit Agreement referenced above.

 

8.             From and after the Second Amendment Effective Date, all
references in the Credit Agreement and each of the other Credit Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement, as
modified hereby on the Second Amendment Effective Date.

 

9.             The Parent, the Borrower, Arlington and each other Credit Party
as debtor, grantor, pledgor or assignor, or in any other similar capacity in
which the Parent, the Borrower, Arlington and each other Credit Party grant
liens or security interests in their respective property or otherwise act as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Credit Documents to which it is a party (after
giving effect hereto) and (ii) to the extent the Parent, the Borrower, Arlington
and each other Credit Party granted liens on or security interests in any of its
property pursuant to any such Credit Document as security for the Parent, the
Borrower, Arlington and each other Credit Party’s Obligations under or with
respect to the Credit Documents, ratifies and reaffirms such guarantee and
grants of security interests and liens and confirms and agrees that such
security interests and liens hereafter secure all of the Obligations as amended
hereby.  The Parent, the Borrower, Arlington and each other Credit Party hereby
consents to this Second Amendment and acknowledges that each of the Credit
Documents remains in full force and effect and is hereby ratified and
reaffirmed.  Except as otherwise provided herein, the execution of this Second
Amendment shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders, constitute a waiver of any provision of any
of the Credit Documents or serve to effect a novation of the Obligations.

 

10.           In consideration of, among other things, the execution and
delivery of this Second Amendment by the Administrative Agent and the Lenders,
and any financial accommodations which the Administrative Agent and any Lender
elects to extend to the Borrower and any other Credit Party after the date
hereof, each of the Borrower, Arlington, the Parent and the other Credit
Parties, on behalf of itself and its successors and assigns (collectively, the
“Releasors”), hereby forever waives, releases and discharges to the fullest
extent permitted by law, and hereby agrees to hold each Releasee (as defined
below) harmless from, any and all claims (including, without limitation,
crossclaims, counterclaims, rights of set-off and recoupment), causes of action,
demands, suits, costs, expenses and damages (collectively, the “Claims”), that
any Releasor now has, of whatsoever nature and kind, whether known or unknown,
whether arising at law or in equity, against any or all of the Agents and the
Lenders and their respective affiliates, shareholders and “controlling persons”
(within the meaning of the federal securities laws), and

 

--------------------------------------------------------------------------------


 

their respective successors and assigns and each and all of the officers,
directors, employees, consultants, agents, attorneys and other representatives
of each of the foregoing (collectively, the “Releasees”), based in whole or in
part on facts, whether or not now known, existing on or before the Second
Amendment Effective Date relating to the Credit Documents or the transactions
contemplated thereby.  The receipt by the Borrower, Arlington, the Parent or any
other Credit Party of any Loans or other financial accommodations made by the
Administrative Agent or any Lender after the date hereof shall constitute a
ratification, adoption, and confirmation by the Borrower, Arlington, the Parent
and the other Credit Parties of the foregoing general releases of all Claims
against any Releasee which are based in whole or in part on facts, whether or
not now known or unknown, existing on or prior to the date of receipt of any
such Loans or other financial accommodations.  In entering into this Second
Amendment, the Borrower, Arlington, the Parent and the other Credit Parties have
consulted with, and been represented by, legal counsel and expressly disclaim
any reliance on any representations, acts or omissions by any of the Releasees
and hereby agree and acknowledge that the validity and effectiveness of the
releases set forth above do not depend in any way on any such representations,
acts and/or omissions or the accuracy, completeness or validity hereof.  The
provisions of this Section shall survive the termination of this Second
Amendment and the other Credit Documents and payment in full of the Obligations.

 

11.           Borrower agrees to promptly pay the reasonable out-of-pocket costs
and expenses of each of the Administrative Agent and the Lenders (including,
without limitation, the fees and expenses of Kirkland & Ellis LLP) in connection
with the Second Amendment. Borrower shall pay (x) the invoice from Cox Hallett
Wilkinson Limited dated August 31, 2011 in the amount of $1,129.50 and (y) the
invoice from Citibank, N.A. in the amount of $35,000, within two Business Days
after the Second Amendment Effective Date.

 

*        *        *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name: Jeffrey D. Pribor

 

 

Title: Executive Vice President, Chief Financial Officer

 

 

 

 

 

GENERAL MARITIME SUBSIDIARY CORPORATION

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name: Jeffrey D. Pribor

 

 

Title: President

 

 

 

GENERAL MARITIME SUBSIDIARY II CORPORATION

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name: Jeffrey D. Pribor

 

 

Title: President

 

 

 

 

 

ARLINGTON TANKERS LTD.

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name: Jeffrey D. Pribor

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

OCM ADMINISTRATIVE AGENT, LLC

 

 

 

By:

Oaktree Principal Fund V, L.P.

 

Its:

Managing Member

 

 

 

 

By:

Oaktree Principal Fund V GP, L.P.

 

Its:

General Partner

 

 

 

 

By:

Oaktree Principal Fund V GP Ltd.

 

Its:

General Partner

 

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

 

 

 

 

By: 

/s/ B. James Ford

 

 

Name: B. James Ford

 

 

Title: Managing Director

 

 

 

 

 

 

 

By: 

/s/ Adam C. Pierce

 

 

Name: Adam C. Pierce

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

OCM MARINE INVESTMENTS CTB, LTD.

 

By: Oaktree Capital Management, L.P.

 

Its: Director

 

 

 

 

 

 

By:

/s/ B. James Ford

 

Name: B. James Ford

 

Title: Managing Director

 

 

 

 

 

 

By:

/s/ Adam C. Pierce

 

Name: Adam C. Pierce

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------